DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 3/26/21 have been entered. Applicant’s amendments have overcome the previously presented drawing objections, claim objections, and 112(b) rejection(s) in the Office Action of 2/26/21. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The claims in question were previously rejected in view of Givens (US 20120205092 A1). A new ground(s) of rejection is now made in view of Ingram (US 20170350211 A1), in view of Dilmaghanian (US 20170025779 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 5, 11, and 18, which depend from claims 1, 7, and 14 respectively, recite “wherein the at least one garter spring has a square shape”. Claims 1, 7, and 14 recite at least one garter spring has “a shape of a quadrilateral with angles less than or greater than 90 degrees. However, an inherent property of a square requires that each angle of the square be equal to 90 degrees. In other words a square inherently cannot have any “angles less than or greater than 90 degrees”. This claim accordingly fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner notes that no prior art rejection has been made for claims 5, 11, and 18, as it is the examiner’s understanding that no prior art could satisfy the contradicting requirements of both claims 5, 11, and 18 and their parent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-10, 12-17, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Dilmaghanian (US 20170025779 A1).

Regarding claim 1, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100) and shows a spring with angles less than 90 degrees (Fig 12C), Ingram is not explicit on a shape of a quadrilateral with angles less than or greater than 90 degrees.  
 (Fig 23C-D, Para 0232 trapezoidal shaped spring with α and β that are different angles. As this is a quadrilateral and according those angles are non-90 degree angles).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a coil spring comprising a shape of a quadrilateral with angles less than or greater than 90 degrees as disclosed by Dilmaghanian because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and a shape with angles less than 90 degrees (Fig 12C) and second, Dilmaghanian teaches a coil spring has “numerous applications and across numerous industries” (Abstract). Using the spring as disclosed by Dilmaghanian has the benefit of having a high resistance to relative longitudinal movement between the two components (Para 0232). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).  

Regarding claim 7, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
(Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100) and shows a spring with angles less than 90 degrees (Fig 12C), Ingram is not explicit on a shape of a quadrilateral with angles less than or greater than 90 degrees.  
Dilmaghanian teaches a coil spring comprising a shape of a quadrilateral with angles less than or greater than 90 degrees (Fig 23C-D, Para 0232 trapezoidal shaped spring with α and β that are different angles. As this is a quadrilateral and according those angles are non-90 degree angles).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a coil spring comprising a shape of a quadrilateral with angles less than or greater than 90 degrees as disclosed by Dilmaghanian because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and a shape with angles less than 90 degrees (Fig 12C) and second, Dilmaghanian teaches a coil spring has “numerous applications In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).  

Regarding claim 14, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
an expansion element (Fig 11A, element indicated at 1108) comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100) and shows a spring with angles less than 90 degrees (Fig 12C), Ingram is not explicit on a shape of a quadrilateral with angles less than or greater than 90 degrees.  
 (Fig 23C-D, Para 0232 trapezoidal shaped spring with α and β that are different angles. As this is a quadrilateral and according those angles are non-90 degree angles).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a coil spring comprising a shape of a quadrilateral with angles less than or greater than 90 degrees as disclosed by Dilmaghanian because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and a shape with angles less than 90 degrees (Fig 12C) and second, Dilmaghanian teaches a coil spring has “numerous applications and across numerous industries” (Abstract). Using the spring as disclosed by Dilmaghanian has the benefit of having a high resistance to relative longitudinal movement between the two components (Para 0232). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).  

Regarding claims 2, 8, and 15, Ingram further teaches wherein each of the one or more seal elements comprises a plurality of garter springs (Fig 11A, springs 1142 and 1144).  

(Fig 11A, distance between springs 1142, 1144), Givens is not explicit on wherein the plurality of garter springs are spaced apart by 1 inch to 10 inches.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Givens by having the plurality of garter springs spaced apart by 1 inch to 10 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover in order to implement the invention of Givens, one would necessarily be required to select a distance between the plurality of springs and selection of a distance in the recited range is on the same scale which can be expected for a sealing system in a wellbore system. 

Regarding claims 4, 10, 17, Ingram further teaches wherein the one or more seal elements are operable to engage a downhole tubular (Fig 11B, the seal(s) 1142, 1144 are in contact with tubular 130), and further wherein the one or more seal elements are operable to bear the axial load placed on the liner hanger (Fig 11B, the seal(s) 1142, 1144 are in direct contact with the tubular 130 and would exert as least some friction force bearing the weight/axial load of the liner hanger).  

	Dilmaghanian teaches the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel alloys, nickel alloys, or combinations thereof (Para 0193, the coil spring in “the high tensile strength property material can include heat treated carbon steel”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using the spring with the material as disclosed by Dilmaghanian because of its “high tensile strength property”.  

Regarding claims 12 and 20, Ingram further teaches wherein the at least one garter spring has a trapezoidal shape (Fig 23C-D, Para 0232 of Dilmaghanian there is a trapezoidal shaped spring).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676